Citation Nr: 0315797	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 12, 
1995, for the grant of special monthly compensation based on 
the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.  He is deemed incompetent for VA purposes, 
and his sister has been appointed as his legal custodian.  
She is the appellant in this case since she filed the appeal 
on behalf of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted special monthly 
compensation based on the need for regular aid and attendance 
with an effective date of October 12, 1995.  The appellant, 
on behalf of the veteran, claims an earlier effective date is 
warranted.

In July 2003, the appellant sent directly to the Board a 
statement concerning a claim for an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder.  That claim was denied in a June 2003 rating 
decision.  For the Board to have jurisdiction over a claim, 
there must be a notice of disagreement and a substantive 
appeal filed after issuance of a statement of the case.  The 
Board does not have jurisdiction to address the claim for an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder because a notice of 
disagreement has not yet been filed.  The statement received 
from the appellant in July 2003 did not indicate disagreement 
with the denial of this claim; she merely submitted 
additional evidence.  Her statement is referred to the RO for 
proper action.  The appellant is advised that she has until 
June 9, 2004, to file a notice of disagreement on this claim.


REMAND

Notwithstanding the efforts undertaken to prepare this case 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 20000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)], as the claim was pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been such compliance when the RO at 
no time sent a VCAA letter to the veteran notifying him of 
what was needed to substantiate this claim, what his 
responsibilities were with respect to the claim, and whether 
VA would assist him in any manner.  The Board notes that a 
VCAA letter was sent in April 2003 on another claim for an 
earlier effective date, for the grant of service connection 
for post-traumatic stress disorder (PTSD), but that was the 
only claim addressed in that letter.

The supplemental statement of the case (SSOC) issued on this 
claim in April 2003 did provide citation to 38 C.F.R. 
§ 3.159, the current regulation implementing the VCAA.  
However, the veteran has a statutory right to one year to 
submit information or evidence in response to any VCAA 
notification, and that one-year period has not yet passed, 
nor has he otherwise waived his right to that response 
period.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

Accordingly, the case is REMANDED for the following action:  

Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, the veteran is to submit and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


